DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: In the abstract, the word “comprises” is changed to – includes – to avoid legal phraseology problem.
Allowable Subject Matter
3.	Claims 1-20 allowed.
4.	The closest relevant art is Weber et al (2009/0185959 A1) wherein Weber et al disclose an energy efficient air purification system (100) for purifying a complex polluted environmental air condition (para [0063], [0066]), the air purification system comprising: a plurality of air pollution monitoring units (MU 1, MU2, MU3, MU4 ...MUN) installed at distant locations, wherein each of the said plurality of air pollution monitoring units are adapted for monitoring the air quality of its surrounding location (para [0022], [0033], [0062], sensing and monitoring... gases and concentrations of gases.); a plurality of air purification units (PU1, PU2, PU3, PU4 ... PUN) installed at distant locations, wherein each of the said plurality of air purification units are adapted for purifying the polluted air of its surrounding location (para [0023], [0024], [0043], ozone generators in at least two 
5.	Claims 1-20 differ from the disclosure of Weber et al in that the energy efficient air purification system includes the processor component comprising: a data decoder adapted to decode the message format into a data format; and an analyzer module adapted to analyze the data format in relation with the preset clean air data of the specific location, wherein the analyzer module generates a command per data analysis.  Claims 1-20 also differ from the disclosure of Weber et al in that an energy efficient air purification process for purifying a complex polluted environmental air condition comprises the steps of: monitoring the air quality of a plurality of distant locations via a plurality of air pollution monitoring units (MU1, MU2, MU3, MU4 ... MUN); generating an air pollutant data via each of the plurality of air pollution monitoring units (MU 1, MU2, MU3, M4, ... MUN); processing air pollutant data into a message format (121); corresponding to each of the plurality of air pollution monitoring units (MU1, MU2, MU3, MU4 ... MUN); transmitting the message format (120) corresponding to each of the plurality of air pollution monitoring units (MU1, MU2, MU3, MU4 ... MUN) to an automated control unit (500); comparing message format (121) corresponding to each of the plurality of air pollution monitoring units (MU1, MU2, MU3, MU4 ... MUN) with a preset clean air data of a specific location present on a memory component (520) of the automated control unit (500); and generating and transmitting a command via the automated control unit (500) to operate a plurality of air purification units (PU1, PU2, PU3, PU4 ... PUN); and processing the air pollutant data into a message format 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        September 07, 2021